Title: From John Adams to Wilhem & Jan Willink, 13 September 1782
From: Adams, John
To: Willink, Wilhem & Jan (business)



The Hague sept 13. 1782
Gentn.

I have recd your two Letters for which I am obliged to you. This is an affair of Some Delicacy and Difficulty, but all Things considered I have concluded not to make any opposition to the Application of Messrs Van Staphorsts. Upon the whole, I hope the United States will be benefited rather than injured as you have found in my Letter to the society of the 10th. I would not advise an Application in behalf of the general Loan, without a Prospect of success.
I Shall observe your Caution, and not mention what you desire me to conceal.
I hope our Loan will not languish much. After a little time perhaps it may do better than ever.

With great Esteem &c.

